DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-34, 36-37, 39-43, 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4100330 to Donley in view of US 5089039 to Terneu in view of US 5749931 to Goodman.
Donley teaches a method for coating glass with silicon and a metal oxide.  The silicon layer is applied on a float glass production line by supplying silane gas and inert gas (2:1-26).  The silicon layer is deposited at a thickness of 250-600 Angstroms (2:29-31).  The silicon layer functions as a reflective layer and is measured in terms of transmittance at about 30% (the Table).  Thereafter, a metal oxide layer is deposited to impart abrasion resistance (Id.).  Donley does not teach a silicon oxide layer as the metal oxide layer.  
However, Terneu teaches a method substantially similar to Donley wherein a silicon oxide coating may be applied as an overcoat (i.e., protective layer) and can correct variations in coating thickness of the underlying layer (1:11-38).  While Terneu does teach forming the silicon oxide layer from a gaseous mixture of silane and oxygen (4:16-31) to a thickness of 30-240 nm (5:7-8), Terneu does not teach the inclusion of a radical scavenger.  
However, Goodman teaches a method substantially similar to Donley and Terneu wherein a coated silica layer is formed by CVD of silane, oxygen source, and ethylene radical scavenger (3-4:64-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the metal oxide layer of Donley with a silicon oxide layer, as in Terneu, using the precursor mixture of Goodman.  All aspects are within the purview of one of ordinary skill in the art and useable together in a float glass process to form only a first silicon layer and a second silica layer on the glass substrate. The reflectance of the resulting article is taken to be inherent based on identical layers deposited in the same manner.

Claim 30:
Goodman demonstrates suitable refractive index values for silicon and silica layers.  Silicon having a refractive index of 4.8 and silica having a refractive index of 1.45 (Table 2).
Claims 36, 43:
It is well understood in the context of CVD that water vapor is an alternate oxygen source to oxygen gas (Goodman 4:8-28).
Claims 39-40, 46:
In general, the optical and electrical properties of a reflective coated glass article will be the inherent result of the composition and process used to make the reflective coated glass article.  Since the claimed composition and process are the same as the prior art, the resulting optical and electrical properties will also be the same.  Additionally, the claimed a* and b* values are taught by Goodman (Table 2).

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive.
Initially, although Applicant considers the instant invention to include visible reflectance combined with the ability to display a video image, the claims currently recite the more generic method of making a reflective coated glass article.  This difference in scope causes the current claim set to relate to reflective coated glass articles more generally.
The examiner agrees that silicon is a metalloid, but disagrees that this constitutes a teaching away.  Metalloids occupy a space where they can be viewed as both a metal and a nonmetal.  In the context of the previously cited prior art, Donley applies a metal oxide layer for its protective function and Terneu applies a silicon oxide overcoat layer that accomplishes this function.  Therefore, the prior art demonstrates that the silicon oxide layer is appropriately substituted with the metal oxide protective overcoat because one of ordinary skill in the art would have apricated that the silicon oxide layer is considered both a metal and a nonmetal.  Furthermore, one of ordinary skill in the art would have apricated that it is common in this field of coated glass manufacture for silicon to be considered a metal.  US 6733891 (6-7:66-11) is cited as evidence of this fact.  With respect to the protective qualities of the Terneu silicon oxide layer, use as an overcoat implies the protective qualities.  Furthermore, its mere physical presence is sufficient to provide protection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1759